Case 19-13816-LMI Doc43_ Filed 05/03/19 Page 1 of 31

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
(MIAMI, DIVISION)
In re: : CASE NO.: 19-13816-LMI
SUPER BRITE SCREW CORP., CHAPTER 7

Debtor. :
/

 

TRUSTEE’S EXPEDITED MOTION TO SELL PROPERTY SUBJECT TO HIGHER
AND BETTER OFFERS FREE AND CLEAR OF ENCUMBRANCES PURSUANT TO 11

U.S.C. §363(f) WITH LIENS TO ATTACH TO SALE PROCEEDS

 

Basis for Exigency

The Trustee has been presented with an all-cash offer to purchase
substantially all assets of the Debtor. Due to the substantial
administrative rent costs to the estate if this closing were delayed
(the administrative rent is about $8,000.00 per month), and due to
the fact that the Debtor’s personal property is not ensured, the
Trustee respectfully requests a hearing on this Motion on an
expedited basis.

 

 

 

COMES NOW, Robert A. Angueira, the duly appointed, qualified, and acting chapter 7
bankruptcy trustee (“Trustee”) for the bankruptcy estate of Debtor, Super Brite Screw Corp. (the
“Debtor”), by and through undersigned counsel, pursuant to 11 U.S.C. §§105(a) and 363(b)(1) and
(f), Bankruptcy Rules 2002, 6004, and 6006, and Local Rule 6004-1(A), and moves the Court
(“Motion”) for entry of an order authorizing and permitting the Estate to sell the Debtor’s personal
property pursuant to the Asset Purchase Agreement (the “A.PA”) attached hereto as Exhibit 1 (the
“Sale”)'. The Sale shall be free and clear of all liens, claims and encumbrances with allowed liens
to attach to sale proceeds, subject to higher and better offers. In support of the Motion, Trustee

Angueira respectfully states as follows:

 

' The Sale represents the highest and best offer received by the Trustee.
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 2 of 31
Case No.: 19-13816-LMI

Jurisdiction and Venue

1. The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334,
and this matter is a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28
U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought herein are 11 U.S.C. §§
105(a) and 363(b) and (f).

Background

2. The Debtor commenced the instant proceedings by filing a Petition for Relief under
Chapter 7 of the U.S. Bankruptcy Code on March 26, 2019 (the “Petition Date”).

3. On March 26, 2019, Robert A. Angueira was appointed to serve as the Chapter 7
Trustee (the “Trustee’”’) in this case.

4, Pre-petition the Debtor operated as a wholesaler of screws, nuts, bolts and washers.
A substantial portion of the Debtor’s inventory is located at 7265 W 19"" Court, Hialeah, FL 33014.
A portion of the Debtor’s personal property was seized pre-petition by creditor Tri-Star Trading
Co., which property is currently located at Dixie Transport, Inc. at 15627 NW 15 Ave, Miami, FL
33169.

The Assets, the Proposed Sale, and the Liens & Claims
The Assets

5. The Trustee has obtained an offer for a bulk sale of the Debtor’s inventory, to be
purchased by Tri-Star Trading Corp. (the “Buyer’’). As further discussed herein the Buyer is a
creditor of the Debtor and as aforementioned seized a portion of the Debtor’s personal property
pre-petition. As described in substantially more detail herein, the offer is for a total sale price of
$145,000.00 (the “Purchase Price’), for the Debtor’s personal property located at Dixie Transport,

Inc. at 15627 NW 15 Ave, Miami, FL 33169, and located at 7265 W 19" Court, Hialeah, FL 33014
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 3 of 31
Case No.: 19-13816-LMI

(collectively, the “Assets”) in a wall-to-wall and floor to ceiling sale. However, the Debtor’s
computers which contain the Debtor’s books and records are not included and shall not be part of
the Sale.

6. The Buyer is not required to clear out and clean the Hialeah Location. It is
anticipated and expected that the Buyer may leave behind, at the Hialeah Location, certain items
included but not limited to: fixtures, certain containers, some shelving, racks and furniture that are
not economically feasible to move out. Finally, the Buyer is not expected to leave the Hialeah
Location in broom clean condition. The Buyer may, at his discretion, chose not to take certain
furniture currently located in the Hialeah Location. If that happens, the Trustee may, but it is not
required, to move such furniture and other items to another facility and sell them. If the Trustee
decides to do this then he will file a separate motion as needed.

7. This proposed sale includes the Debtor’s personal property, in a wall-to-wall and
floor-to-ceiling sale, located at Dixie Transport, Inc. at 15627 NW 15 Ave, Miami, FL 33169 (the
“Dixie Location’), and located at 7265 W 19" Court, Hialeah, FL 33014 (the “Hialeah
Location”), in an as is-where is condition, without any warranties, express or implied, and without
any representations as to quality or quantity.

8. The Trustee submits that the sale price is fair and reasonable and believes that
Estate would not have realized a greater return had the Assets been sold in a public auction. The
proposed Sale is subject to higher and better offers, if any are received prior to the hearing on this
Motion.

9. While it is theoretically possible that a seller of the same personal property selling
the individual items to individual buyers might obtain a higher cumulative price, it is also possible

that the result might be an action with virtually no buyers except for a few select pieces of personal
Case 19-13816-LMI Doc43_ Filed 05/03/19 Page 4 of 31
Case No.: 19-13816-LMI

property. Additionally, a public auction sale would result in significantly higher administrative
costs associated with selling the Assets. A bulk sale of the Assets eliminates the risks associated
with an auction and reduces the administrative costs associated with the same. Therefore, the
Trustee has elected to take the bulk offer made by the Buyer for a guaranteed price.

10. The reasons the Trustee has taken this approach is that:

a. The risks of very high administrative costs of a public auction sale of the
Debtor’s inventory. If the Assets which are the subject of this Motion were sold
by way of a public auction sale, the administrative expenses will be
substantially higher, and the Trustee cannot make any assurances that the Estate
would realize any net benefit from such a public action sale.

b. Offers to auction the equipment by auctioneers invariably included a
component whereby the estate would be responsible for costs of at least
$11,685.00 regardless of results, and the Estate has no way to guarantee, let
alone advance, the payment of such costs.

The Proposed Sale

11. The terms of the proposed sale to the Buyer identified in Exhibit 1, or any higher
and better bidder, are described with specificity in the enclosed APA attached as Exhibit 1, with
select terms summarized below:

a. Purchase Price and Deposit: The purchase price for the Assets is $145,000.00.
Pursuant to the APA the Buyer will give the Trustee a deposit of $29,000.00 on
May 6, 2019, which will be held by Robert A. Angueira, P.A., pursuant to
Section 2.2 of the APA. This Buyer is willing to close on the sale and pay the
balance of the purchase price $116,000.00 ($145,000.00 - $29,000.00) within
three (3) business day after Bankruptcy Court approval of the sale, unless the
time is shortened by this Court or extended by the Trustee.

b. As Is ~ Where Is: The Assets will be sold on an “AS IS” and “WHERE IS”
WITH ALL FAULTS OR DEFECTS WHETHER KNOW OR UNKNOWN
AND NO WARRANTIES OR REPRESENTATIONS WHATSOEVER.

 

2 The following is a summary of the terms of the Asset Purchase Agreement. Parties in interest are encouraged to
review the Asset Purchase Agreement in its entirety. To the extent of any conflict between the summary contained
herein and the APA, the APA shall govern.
Case 19-13816-LMI Doc43_ Filed 05/03/19 Page 5 of 31
Case No.: 19-13816-LMI

c. Encumbrances Against the Property: The proposed sale will be free and
clear of any and all liens, claims and encumbrances pursuant to 11 U.S.C.
§363(f) with liens to attach to sale proceeds.

d. Closing: Closing on the proposed Sale will occur within three (3) business days
of the entry ofa Court Order granting this Motion, unless shortened by the Court
or extended by the Trustee.

e. Removal of Assets: A portion of the Assets are located at the Dixie Location.
This location is a warehouse which is not controlled by the Trustee. In the event
that the Bankruptcy Court approves this agreement and the sale of the Assets to
the Buyer, the Buyer agrees that he will remove the Assets from the Dixie
Location by May 24, 2019. In the event that Buyer does not remove all property
by May 24, 2019, the Buyer shall pay the Estate $500.00 per day starting on
May 25, 2019, for each day the Buyer continues to occupy the Dixie Location,
for a maximum of thirty (30) additional days. A portion of the Assets are located
at the Hialeah Location. This location is a warehouse which formerly served as
Super Brite Screw Corp’s principal place of business, and which is now secured
and controlled solely by the Trustee. In the event that the Bankruptcy Court
approves this agreement and the sale of the Assets to the Buyer, the Buyer
agrees that Buyer will remove all property (subject to paragraph 1.1 herein)
from the Hialeah Location on or before May 24, 2019 by 5:00 p.m. In the event
that Buyer does not remove all property from the Hialeah Location by May 24,
2019, the Buyer shall pay the Estate $5,000.00 by May 25, 2019, which will
give the Buyer until June 21, 2019 by 5:00 p.m. to remove the items the Buyer
is taking from the Hialeah Location. If the Assets have not been completely
removed by 5:00 p.m. on June 21, 2019, then the Trustee may file an ex parte
Motion seeking authority to change the locks and retain all property still
remaining at the Hialeah Location. Until such time as the sale to Buyer has
been approved, and the total purchase price has been paid, Buyer may not
remove any of the property from the Dixie Location or the Hialeah Location.

f. Insurance during Removal of Property. Buyer represents and warrants that
it will use a licensed and insured moving company to remove the Assets from
the Dixie Location and the Hialeah Location. The Buyer shall provide the
Trustee with proof of the mover’s insurance coverage at closing which coverage
shall include Buyer and Seller as additional insureds. In the event that Buyer
fails to comply with the provisions of this paragraph, then the Buyer shall pay
the Estate the sum of $500.00 per day until the Buyer complies.

g. The Buyer shall be responsible for any and all federal and state taxes incurred
in connection with the transactions contemplated by the proposed Sale.
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 6 of 31
Case No.: 19-13816-LMI

Bidding Procedures and Increments

12. If any interested party desires to submit an offer to purchase the Assets from the
Trustee, the next minimum bid from any other potential bidders must be at least $5,000.00 higher
than the Purchase Price of $145,000.00 identified in §2.1 above (the “Overbid’), in other words
the Overbid shall be in the amount of $150,000.00. Furthermore, to qualify as a bidder the Trustee
must receive a deposit of $30,000.00 (20% of $150,000.00) in the form of a cashier’s check, and
a signed asset purchase agreement, at least two (2) business days prior to any hearing to approve
this agreement. Subsequent bids shall be in $1,000.00 increments, and then proceeding down to

incremental bids at the Trustee’s discretion. Any interested party who desires to submit_a

competing offer to the Trustee must provide the Trustee, Robert A. Angueira c/o Yanay

Galban, Esq, a comparable signed Asset Purchase Agreement in a form substantially similar

to Exhibit 1, and a deposit of $30,000.00 (payable to Robert A. Angueira P.A. Trust IOTA
Account, at 16 SW_1°* Avenue, Miami FL 33130), at least two (2) business days prior to any
hearing on this Motion. Failure to provide both (i) a signed Sales Contract in a form
substantially similar to Exhibit 1; and also (ii) a $30,000.00 refundable deposit at least two
(2) business days prior to the hearing on this Motion may prevent any competing offers from

being considered by the Trustee.

13. Any bid must not contain any contingencies to the validity, effectiveness, and/or
binding nature of the offer. A bid must include financial information sufficient for the Trustee to
assess the financial wherewithal of the bidder to close on the sale of the Assets in the event that
the bidder is the successful bidder.

14.‘ The Trustee respectfully requests that, to the extent there is a higher and better offer

than the offer presented to the Court pursuant to the enclosed Exhibit 1, this Court hold or
Case 19-13816-LMI Doc43_ Filed 05/03/19 Page 7 of 31

Case No.: 19-13816-LMI

authorize the Trustee to conduct an auction and that this Court confirm the sale immediately
thereafter. The Trustee recommends that bidding be conducted at the hearing on this Motion (the
“Sale Hearing’).

15. Trustee Angueira reserves the right as he may reasonably determine to be in the
best interest of the estate to: (a) determine which bidders are qualified bidders; (b) determine which
bids are qualified bids; (c) determine which qualified bid is the highest and best proposal and which
is the next highest and best proposal; (d) reject any bid that is (i) inadequate or insufficient, (ii) not
in conformity with the requirements of the bid procedures or the requirements of the Bankruptcy
Code, or (iii) contrary to the best interests of the estate.

16. | The Trustee submits that the foregoing Bid Procedures are consistent with the
Trustee's best business judgment and will provide a benefit to the estate. The Trustee further
submits that the Bid Procedures provide a fair and reasonable means of ensuring that the Assets

are sold for the highest or best offer attainable.

Applicable Authori
Sale of the Property Under 11 U.S.C. §363(b)

17. Property of the estate may be sold outside the ordinary course of business.
Bankruptcy Code § 363(b)(1) provides that "[t]he trustee, after notice and a hearing, may use, sell,
or lease other than in the ordinary course of business, property of the estate." 11 U.S.C. §363(b)(1).
Courts have held that transactions should be approved under Bankruptcy Code §363(b)(1) when:
(a) they are supported by the trustee's sound business judgment; (b) interested parties are provided
with adequate and reasonable notice; (c) the sale price is fair and reasonable; and (d) the buyer is
acting in good faith. See, e.g., In re Delaware & Hudson Ry. Co., 124 B.R. 169 (D. Del. 1991);
In re Phoenix Steel Corp., 407 B.R. 463 (Bankr. §.D.N.Y. 2009); In re Chrysler LLC, 405 B.R. 84

(Bankr. S.D.N.Y. 2009). Each of these conditions is met in this case.
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 8 of 31
Case No.: 19-13816-LMI

18. The Trustee's sale of the Estate's interest in the Assets to the Buyer pursuant to the
terms set forth in the APA (subject to higher and better offers) is an exercise of the Trustee's sound
business judgment.

19. Additionally, the Trustee has satisfied the notice requirements imposed under the
Bankruptcy Rules and the Local Rules. Rule 6004(a) requires that notice of a proposed sale of
property outside the ordinary course of business is to be provided in accordance with Fed. R.
Bankr. P. 2002(a)(2), (c)(1), and (k). These provisions provide that all creditors must receive at
least twenty-one (21) days’ notice of a sale of estate assets outside the ordinary course of business,
unless the Court, for cause, shortens the time or directs another method of giving notice. Fed. R.
Bankr. P. 2002(a)(2). Fed. R. Bankr. P. 2002(c)(1) provides that the notice of the proposed sale of
assets is to include, among other things, a general description of the assets, the terms and conditions
of any sale, and the time fixed for filing objections.

20. The Trustee submits that the Sale was negotiated, proposed and entered into by the
Trustee and the Buyer in good faith, without collusion and from arm’s-length bargaining positions.
The Buyer has proceeded in good faith in all respects in connection with this proceeding, is a “good
faith buyer” within the meaning of §363(m) of the Bankruptcy Code and, as such, are entitled to
all the protections afforded thereby.

21. | The Trustee submits that the sale price is fair and reasonable and believes that
Estate would not have realized a greater return had the Assets been sold in a public auction. The
proposed Private Sale is subject to higher and better offers, if any are received prior to the hearing
on this Motion.

The Sale Meets the Requirements of 11 U.S.C. §363(f)

22. Section 363(f) of the Bankruptcy Code sets forth the conditions under which a sale
Case 19-13816-LMI Doc43_ Filed 05/03/19 Page 9 of 31
Case No.: 19-13816-LMI

of debtor’s property outside the ordinary course of business can be made free and clear of all liens,
claims and other encumbrances (the “Encumbrances’).

23. This Court has the authority to approve the Sale pursuant to §363(f)(2), (4) and (5)
because; parties holding an interest have consented to the Sale and the attachment of their interests
to the proceeds of the Sale; or parties could be compelled to accept a money satisfaction of such
interest.

24. ‘In connection with this Sale, the Trustee has reviewed the Official Records of
Miami-Dade County, Florida; the Florida Secured Transactions Registry; and the Claims Register
in this case. The following is a list of encumbrances (collectively, the “Encumbrances’) that are
(or purport to be) secured by the Assets:

a. A review of UCC-1 Financing Statements filed with the Florida Secured
Transactions Registry reflects an encumbrance held by Professional Bank (the
“Bank’), pursuant to the UCC-1 #20130020428X, filed on November 12, 2013.
A review of UCC-1 Financing Statements filed with the Florida Secured
Transactions Registry reflects an encumbrance held by the Bank, pursuant to a
UCC-1 #20160926888X, filed on October 28, 2016. As of Petition Date the
Debtor owed a balance of approximately $730,381.03 to the Bank. This
encumbrance shall be referred to as the “Professional Lien.”

b. A review of UCC-1 Financing Statements filed with the Florida Secured
Transactions Registry reflects an encumbrance held by Florida Business
Development, pursuant to UCC-1 #201700242839, filed on February 8, 2017
the “Development Lien.” As reflected in the UUC-1 the Development Lien is
second to the Professional Lien.

c. A review of records of the Miami-Dade County Tax Collector does not reflect
an outstanding balance for unpaid personal property taxes “Personal Property
Taxes.”

d. A review of the Official Records of Miami-Dade County, Florida reflects a
judgment which was recorded on March 8, 2019, in Book 31357 Page 2043 by
Elite Sales, Inc. in the amount of $11,515.21 (the “Elite Lien”). The Trustee’s
position is that since the Elite Lien was perfected within the ninety days pre-
petition, the Elite Lien is avoidable as a preference under 11 U.S.C. §547(b).
No other unsatisfied liens or judgments of record against the Debtor are
reflected in the Official Records of Miami-Dade County, Florida.
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 10 of 31

Case No.: 19-13816-LMI

e. A review of the records maintained by the Florida Department of State reflects
a judgment lien certificate in the amount of $1,271,508.12 which was filed
against the Debtor pursuant to Fla. Stat. §55.202 by Tri-Star Trading Co. (the
Buyer) on November 28, 2017.

f. A review of the claims register for this case reflects that Claim No. 1-1 was
filed by Ally Bank as secured in the amount of $35,861.00 (the “Ally Claim”).
Ally Bank’s claim was secured by a 2017 Ford Transit Van. Upon reasonable
information and belief, the 2017 Ford Transit Van was surrendered by the
Debtor pre-petition and such vehicle is not subject to the Sale pursuant to the
APA. The Trustee submits that he will not administer the 2017 Ford Transit
Van as it was surrendered by the Debtor pre-petition.

25. The attachment of all Encumbrances to the proceeds of the Sale is appropriate
pending this Court’s determination as to the validity, priority and extent of the Encumbrances.
Pending that determination, the interests are adequately protected by a replacement lien on the
proceeds from the Sale of the assets. Thus, the Court should approve the Sale under Section 363(f)
of the Bankruptcy Code.

26. The Ally Claim is a bona fide dispute pursuant to §363(f)(4).

Execution of Documents

27. The Trustee requests the Court to authorize him to execute any and all documents
necessary to affect the Sale of the Assets.

Waiver of Stay

28. | The Trustee requests the Court to waive the fourteen (14) day stay applicable to
orders approving the Sale of the Property pursuant to the provisions of Rule 6004(h), Fed. R.
Bankr. P., and authorize the Trustee to proceed with the Sale of the Assets immediately upon the
Court’s entry of an order approving the Sale to Buyer.

Conclusion
29. ‘The Trustee believes that the sale of the Asset, under the terms of the APA, will

enable the Trustee to obtain maximum value for the Assets for the benefit of the Estate and all

10
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 11 of 31
Case No.: 19-13816-LMI

creditors, which would otherwise not be available for distribution absent approval of this Sale.

Reservation of Rights

30. The Trustee reserves the right, by future motion or pleading, to seek a surcharge of
any secured claim pursuant to 11 U.S.C. §506(c).

WHEREFORE, the Trustee respectfully requests that the Court enter an Order (a) granting
this Motion in all respects; (b) authorizing the Trustee to sell the Assets, pursuant to §363 of the
Bankruptcy Code, the procedures set forth in this Motion, and the Asset Purchase Agreement free
and clear of all Encumbrances, with such Encumbrances, to the extent permitted, to attach to the
proceeds of the Sale; (c) authorizing the Trustee to consummate the sale of the Assets to the Buyer
or any other buyer that presents a higher and better offer; (d) approving the form and manner of
notice of the Motion, and hearing and order thereon, and any other motions, notices and hearings
related to the Sale; (e) approving the bid procedures set forth in this Motion; and (f) granting such
further relief as the Court deems just and proper.

Respectfully submitted this artiay of May, 2019.

ROBERT A. ANGUEIRA, P.A.
16 S.W. 18 Avenue
Miami, Florida 33130
Tel. (305) 263-3328
e-mail yanay@rabankru

 

   

 

 

AY. GALBAN, ESQ
Florida Bar No. 0105146

11
Case 19-13816-LMI

Doc 43 Filed 05/03/19 Page 12 of 31

Case No.: 19-13816-LMI

CERTIFICATE OF SERVICE

I CERTIFY that a true and correct copy of the foregoing was served by U.S. mail on this
3 day of May, 2019, to all parties on the enclosed mailing matrix, and to the following additional

parties:

Miami-Dade County Tax Collector
200 NW 2" Ave.
Miami, FL 33128

Florida Department of Revenue
c/o Frederick F. Rudzik, Esq.
Bankruptcy Section POB 6668
Tallahassee, FL 32314-6668

Internal Revenue Service
Centralized Insolvency Operations
POB 7346

Philadelphia, PA 19101-7346

Miami-Dade County

Lien Collection Unit

111 NW 1* St. #1470

Miami, FL 33128

Internal Revenue Service

Attn: Hon. Ariana Fajardo Orshan
U.S. Attorney

99 N_E. 4"" Street

Miami, FL 33132

Internal Revenue Service

c/o Matt Whitaker

Attorney General of U.S.

950 Pennsylvania Ave. NW
Washington, DC 20530-0001
Florida Business Development Corporation
Servicer for the SBA

7270 NW 12" Street, PH #6
Miami, FL 33126

Florida Power & Light Company
General Mail Facility
Miami, FL 33188

Office Depot Business Credit
Dept. 56 — 8407759072 POB 78004
Phoenix, AZ 85062

U.S. Attorney

Attn.: Civil Process Clerk

99 NE 4" Street

Miami, FL 33132

Florida Department of Revenue

c/o Leon M. Biegalski, Executive Director
5050 West Tennessee Street

Tallahassee, FL 32399-0100

Internal Revenue Service
c/o IRS Counsel (SBSE)
51 SW 1" Ave., P.O. Box 9
Miami, FL 33130

U.S. Attorney

Attn.: Civil Process Clerk

99 NE 4" Street

Miami, FL 33132

Internal Revenue Service
Attn.: Commissioner of I.R.S.
1111 Constitution Ave. N.W.
Washington, DC 20224-0002

U.S. Small Business Administration
2120 River Front Drive, Suite 100
Little Rock, AR 72202

Captain’s Fasteners, Corp.
Attn: Juan C. Betancor
3706 SW 30 Ave.

Fort Lauderdale, FL 33312

Dixie Transport, Inc.
15627 NW 15 Avenue
Miami Gardens, FL 33169

A Tarler Inc.
1403 SW 8 Street
Pompano Beach, FL 33069

12
Case 19-13816-LMI Doc 43

Acco
10880 NW 27 Street, S-200
Doral, FL 33172

All Tool & Fasteners Inc
7291 NW 78 Terrace
Medley, FL 33166

Black & Decker (US) Inc.
9850 Premier Pkwy
Miramar, FL 33025

Comcast
1701 JFK Boulevard
Philadelphia, PA 19103

Department of Water & Sewer
3071 SW 38 Ave.
Miami, FL 33146

Eastern Screw Co. Inc.
15 Amflex Dr.
Cranston, RI 02921

Yellow Woods
655 Union Blvd
Totowa, NJ 07512

Galaxy Fasteners
101 Telmore Rd.
East Greenwich, RI 02818

Hawk Fasteners
12324 S. Laramie Ave.
Alsip, IL 60803

Hydra Sponge Co., Inc.
325 Bessie Rd.
Piedmont, SC 29673

Inter’s Fasteners, Inc.
993 West Valley Blvd.
Bloomington, CA 92316

Filed 05/03/19 Page 13 of 31
Case No.: 19-13816-LMI

Action Cargo Transport Inc.
Calle Diaz
Carolina, Puerto Rico

ASP
2511 East Capitol Dr. |
Appleton, WI 54911

Chas O Larson Company
2602 E Rockfalls Rd.
Rock Falls, IL 61071

Continental Abrasives
1021 Fuller Street

_ Santa Ana, CA 92701

Drill America
6550 NW 72 Ave.
Miami, FL 33166

Fasteners Direct
1720 Boulter Industrial Park
Webster, NY 14580

Freud America, Inc.
218 Feld Ave.
High Point, NC 27263

Hardfer, Inc.
10172 NW S50 Street
Sunrise, FL 33351

Hindley Manufacturing, Co.
9 Haven St.
Cumberland, RI 02864

ISC
910 SW 12 Ave
Pompano Beach, FL 33069

Intercorp
450 Goolsby Blvd
Deerfield Beach, FL 33442

13
Case 19-13816-LMI Doc 43

International Fasteners
1341 Massaro Blvd.
Tampa, FL 33619

Jobsite
7225 NW 68 St. #4
Miami, FL 33166

Lindstrom Metric, Inc.
2950 100" Ct. NE
Blaine, MN 55449

Mister Key Corporation
2194 NW 18 Ave.
Miami, FL 33142

Nelson Stud Welding, Inc.
7900 W Ridge Rd.
Elyria, OH 44035

Ocasa Logistics Solution
3450 NW 113 Court
Doral, FL 33178

PrimeSource Building Products, Inc.
11700 NW 100 Rd.
Miami, FL 33178

Qualtool, Inc.
28415 Lake Industrial Blvd.
Tavares, FL 32778

Star Stainless Screw Company
412 Cedar Lane 2"! Floor
Teaneck, NJ 07666

Tortoise Fastener Co.
412 Cedar Lane 2"4 Floor
Teaneck, NJ 07666

United Parcel Service
PO Box 7247-0244
Philadelphia, PA 19170

Filed 05/03/19 Page 14 of 31
Case No.: 19-13816-LMI

Intertek Industrial Corp.
3023 Power Ave
Jacksonville, FL 32207

Kanebridge Corp.
250 Peble Ave. S-303
Saddle Brook, NJ 07663

Marine Fasteners d/b/a Brikksen
4150 Church Street S-1048
Sanford, FL 32771

NBS Corp.
3100 E. Slauson Ave.
Vernon, CA 90058

Nova Fasteners Co., Inc.
7500 New Horizons Blvd
Amityville, NY 11701

PCA Corrugated and Display, LLC
1955 W. Field Ct.
Lake Forest, IL 60045

Profast Corporation
5854 Miami Lakes Dr.
Miami Lakes, FL 33014

Southwire Company, LLC
1 Southwire Dr.
Carrollton, GA 30119

Stelfast Fasteners, Inc.
22979 Stelfast PRWY
Strongsville, OH 44149

U.S. Customs and Border Protection
POB 979126
St. Louis, MO 63197

Vertex Distribution
523 Pleasant St.
Attleboro, MA 02703

14
Case 19-13816-LMI Doc 43 _ Filed 05/03/19 Page 15 of 31

Case No.: 19-13816-LMI

Western Wire Products Co. World Horizons

770 Sunpark Dr. 910 SW 12 Ave.

Fenton, MO 63026 Pompano Beach, FL 33069

U.S. Customs and Border Protection XL Screw Corporation

6650 Telecom Dr. c/o Business Credit Management Association
Indianapolis, IN 46278 15755 W Rogers Dr. #200, POB 510157

New Berlin, WI 53151

Cristina De Oliveira, Esq.
2332 Galiano Street 2nd Floor
Coral Gables, FL 33134

I CERTIFY that a true and correct copy of the foregoing was served via the Notice of

Electronic Filing on this 3 Atay of May, 2019, to:

Robert A Angueira _ trustee@rabankruptcy.com,
f179@ecfcbis.com;raa@trustesolutions.net;tassistant@rabankruptcy.com;richard@rabank
ruptcy.com;lillian@rabankruptcy.com

Yanay Galban yanay@rabankruptcy.com, robert@rabankruptcy.com

Jonathan S Leiderman jsl@lsaslaw.com,
zbs@I|saslaw.com;info@I|saslaw.com;jleiderman@ecf.inforuptcy.com

Mendy Lieberman mmlegalpa@gmail.com,
llevey@leveylaw.com,leveylieberman@gmail.com,liebermanlawyers@gmail.com,dlacay
o@leveylaw.com

Sundeep K Mullick sunny@mullicklaw.com

Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

Alex P Rosenthal alex@rosenthalcounsel.com

Christian Somodevilla cs@lsaslaw.com,
info@|saslaw.com;aslawpllc@ecf.inforuptcy.com

Charles R Sterbach Charles.r.sterbach@usdoj.gov

Stephanie R Traband — srt@Iklsg.com, lv@|klsg.com

ROBERT A. ANGUEIRA, P.A.
16 S.W. 1% Avenue
Miami, Florida 33130

Tel. (305) 263-3328
e-mail veniiiticabanleruittt aii

 

 

15
Case 19-13816-LMI

Case 19-13816-1MI

Ally Bank
PO Box 130424
Roseville, MN 55113-0004

Citibank, N.A.

Citi Cards

POB 6077

Sioux Falls, SD 57117-6077

Citibank, N.A.
POB 790046
St. Louis, MO 63179-0046

Elite Sales, Inc

c/o Recor Rieber, P.A.
848 Brickell Ave # 1000
Miami, FL 33131-2976

(p) FORD MOTOR CREDIT COMPANY
P 0 BOX 62180
COLORADO SPRINGS CO 80962-2180

Stanley Black & Decker Inc.
701 E Joppa Rd MY 005
Towson, MD 21286-5502

Jonathan $ Leiderman
2699 Stirling Rd # C401
Ft Lauderdale, FL 33312-6598

Ally
POB 380503
Bloomington, MN 55438-0903

American Management Services, Inc.
8250 Exchange Dr # 132
Orlando, FL 32809-7698

Citibank, N.A.
Citibusiness Card

POB 9001037

Louisville, KY 40290-1037

(p)DELL FINANCIAL SERVICES
P 0 BOX 81577
AUSTIN TX 78708-1577

Doc 43 Filed 05/03/19

Page 16 of 31

Ally

Payment Processing Center
POB 78234

Phoenix, AZ 85062-8234

Brighton Best International
c/o The Receivable Management Services

E

2001 6 Ave # 2200
Seattle, WA 98121-2558

Citibank, N.A.
ExxonMobil

POB 78001

Phoenix, AZ 85062-8001

Elite Sales, Inc
9445 SW 40 St

2nd Floor

Miami, FL 33165-4001
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 17 of 31

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”) is made and entered into on this 1*
day of May, 2019, by and between Robert A. Angueira in his capacity as Chapter 7 Trustee (the
“Seller” or “Yrustee”) for the Bankruptcy Estate of Super Brite Screw Corp, Case #19-13816-
AJC (the "Bankruptcy Estate") and Tri-Star Trading Co., with an address of c/o Law Office of
Sundeep K. Mullick, P.A., 17 E, Flagler Street, Suite 222, Miami, FL 33131 (the "Buyer". The
parties to this Agreement shall be collectively referred to as the “Parties” or singularly as
"Party".

RECITALS

A. WHEREFORE, on or about March 26, 2019, Super Brite Screw Corp. (the ,
“Debtor") filed for relief under Chapter 7 of the U.S. Bankruptcy Code in the United States
Bankruptcy Court for the Southern District of Florida (the "Bankruptcy Court"), in the
bankruptcy case captioned as: Super Brite Screw Corp. Case No. 19-13816-LMI (the
"Bankruptcy Case");

B. WHEREFORE, Robert A. Angueira is the duly appointed Chapter 7 Trustee for
the Bankruptcy Estate of the Debtor;

G. WHEREFORE, the Trustee desires to sell to Buyer the Debtor’s personal
property, in a wall-to-wall and floor-to-ceiling sale, located at Dixie Transport, Inc. at 15627
NW 15 Ave, Miami, FL 33169 (the “Dixie Location”), and located at 7265 W 19" Court,
Hialeah, FL 33014 (the “Hialeah Location”), in an as is-where is condition, without any
warranties, express or implied, and without any representations as to quality or quantity;

D. WHEREFORE, the Buyer has done its own due diligence and inspections;

EXHIBIT
l —

 

ot [03 re
Case 19-13816-LMI Doc 43 _ Filed 05/03/19 Page 18 of 31

’ Case No.: 19-13816-LMI

E. WHEREFORE, the Buyer acknowledges that this sale will be subject to higher
and better offers, as well as final approval by the Bankruptcy Court presiding in the Bankruptcy
Case.

NOW THEREFORE, in consideration of the premises and mutual representations,
warranties, covenants and agreements hereinafter set forth, and for other consideration, the
receipt and sufficiency of which are acknowledged, the Parties agree as follows:

AGREEMENT

1, Sale of Assets.

Lal. Assets to be Sold. Except as otherwise provided this Agreement, pursuant .
to Bankruptcy Code §363, the Seller shall transfer to the Buyer, and the Buyer shall purchase *
from the Seller, any and all of the Seller's rights and interests in and to the Debtor’s personal
property, in a wall-to-wall and floor-to-ceiling sale, located at the Dixie Location and the Hialeah
Location (the “Assets’’). However, the Debtor’s computers which contain the Debtor’s beoks and
records are not included and shall not be part of the Sale. However, the Buyer is not required to
clear out and clean the Hialeah Location. It is anticipated and expected that the Buyer may leave
behind, at the Hialeah Location, certain items including but not limited to: fixtures, certain
containers, some shelving, racks and furniture that are not economically feasible to move out.
Finally, the Buyer is not expected to leave the Hialeah Location in broom clean condition. The
Buyer may, at his discretion, chose not to take certain furniture currently located in the Hialeah
Location. If that happens, the Trustee may, but it is not required, to move such furniture and
other items to another facility and sefl them. If the Trustee decides to do this, then he will file a
separate motion as needed. ‘

1.2. As-Is Purchase BUYER ACKNOWLEDGES AND AGREES THAT
BUYER HAS BEEN OR WILL CONTINUE TO BE GIVEN A FULL OPPORTUNITY TO

Page 2 of 14

aX fox/ wi?
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 19 of 31

“Case No.: 19-13816-LMI

INSPECT AND INVESTIGATE EVERY ASPECT OF THE ASSETS, INCLUDING ALL
MATTERS RELATED TO LEGAL STATUS OR REQUIREMENTS, BANKRUPTCY
ACTION OF SELLER, TITLE AND OTHER MATTERS RELATED TO THE ASSETS.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT THE ASSETS IS BEING SOLD IN AN "AS IS"
CONDITION AND "WITH ALL FAULTS” AS OF CLOSING DATE. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, NO’ REPRESENTATIONS OR
WARRANTIES HAVE BEEN MADE OR ARE MADE BY SELLER OR BY ANY OFFICER,
PERSON, FIRM, AGENT OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON
BEHALF OF SELLER AS TO ANY MATTERS CONCERNING THE ASSETS, INCLUDING,
WITHOUT LIMITATION, THE VALUE, EXPENSE OF OPERATION, OR INCOME
POTENTIAL THEREOF OR AS TO ANY OTHER FACT OR CONDITION WHICH HAS OR
MIGHT AFFECT THE VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF
THE ASSETS OR ANY PORTION THEREOF. SELLER SPECIFICALLY DISCLAIMS ANY
OTHER IMPLIED WARRANTIES OR WARRANTIES ARISING BY OPERATION OF
LAW, INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE OR USE. THE PARTIES AGREE THAT ALL .
UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE BETWEEN THEM OR
THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN THIS °
AGREEMENT AND THE EXHIBITS AND SCHEDULES ATTACHED HERETO, WHICH
ALONE FULLY AND COMPLETELY EXPRESS THEIR AGREEMENT, AND THAT THIS
AGREEMENT HAS BEEN ENTERED INTO AFTER FULL INVESTIGATION, OR WITH
THE PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED FOR FULL
INVESTIGATION. BUYER IS NOT RELYING UPON ANY STATEMENT OR
REPRESENTATION BY SELLER OR BY ANY OFFICER, PERSON, FIRM, AGENT OR
REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER
UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY EMBODIED IN
THIS AGREEMENT OR THE EXHIBITS AND SCHEDULES ATTACHED HERETO.
BUYER ACKNOWLEDGES THAT BUYER WILL HAVE BEEN ACCORDED FULL
OPPORTUNITY TO FULLY INSPECT THE PURCHASED ASSETS AND INVESTIGATE
ALL MATTERS RELEVANT THERETO, AND THAT, SUBJECT TO THE
REPRESENTATIONS HEREIN, BUYER WILL RELY SOLELY UPON THE RESULTS OF
BUYER'S OWN INSPECTIONS OR OTHER INFORMATION OBTAINED OR OTHERWISE
AVAILABLE TO BUYER (BY SOURCES OTHER THAN SELLER AND ITS AGENTS),
AND NOT UPON ANY INFORMATION THAT MAY HAVE BEEN PROVIDED BY
SELLER OR ITS AGENTS TO BUYER. BUYER ACKNOWLEDGES AND AGREES THAT
THE PURCHASE PRICE SET FORTH HEREIN TAKES INTO ACCOUNT THE RISKS
ASSOCIATED WITH THE BUYER’S ACQUISITION OF THE ASSETS SUBJECT TO THE
DISCLAIMERS SET FORTH ABOVE.

1.3. This Agreement is subject to bankruptcy court approval. The Trustee will

seek approval of this Agreement as an offer to purchase the Assets. Therefore, this Agreement is

Page 3 of 14 cf

ot/e 2 0 / Ff
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 20 of 31

“Case No.: 19-13816-LMI

subject not only to court approval of this Agreement, but also to a court procedure that will
require the sale to be subject to higher and better offers to purchase the Assets.
2. Purchase Price and Manner of Payment.
2.1. Purchase Price. Buyer shall pay the Trustee the sum of $145,000.00 for
the Assets.

2.2. Manner of Payment of the Purchase Price. Upon execution of this

 

Agreement, the Buyer shall pay to the Seller the Purchase Price as follows: A deposit, of
$29,000.00 (20% of the Purchase Price) shall be paid by May 6, 2019. The payment will be by
cashier’s check, money order or attorney trust account check, and made payable to the order of -
Robert A. Angueira, P.A., and delivered to 16 SW 1° Ave., Miami, FL 33130. This deposit will *
be held in the Law Firm Trust/IOTA Account maintained by Robert A. Angueira, P.A. pending
closing. The balance of $116,000.00 ($145,000.00 - $29,000.00) will be paid in full within 3
business days of the Court’s approval of the sale of the Assets. Should the sale of the Assets to
the Buyer not be approved for any reason, Buyer’s $29,000.00 deposit will be refunded within
two (2) business days to the Buyer without further need of an order.

2.3. Bidding Procedures and Increments: If any interested party desires to
submit an offer to purchase the Assets from the Trustee, the next minimum bid from any other
potential bidders must be at least $5,000.00 higher than the Purchase Price of $145,000.00
identified in §2.1 above (the “Overbid”), in other words the Overbid shall be in the amount of
$150,000.00. Furthermore, to qualify as a bidder the Trustee must receive a deposit of .
$30,000.00 (20% of $150,000.00) in the form of a cashier’s check, and a signed asset purchase

agreement, at least two (2) business days prior to any hearing to approve this agreement.

Page 4 of 14 <—
2 r/0 3/20/f
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 21 of 31

’ Case No.: 19-13816-LMI

Subsequent bids shall be in $1,000.00 increments, and then proceeding down to incremental bids
at the Trustee’s discretion.
3. Terms of Sale. ;

3.1. Liens. The sale of the Purchased Asset shall be made free and clear of all
liens, claims, encumbrances and interests pursuant to 11 U.S.C. §363(f), with said liens to attach
to the proceeds of the sale.

3.2. Transfer Tax. The Buyer shall be responsible for any and all federal and
state taxes, including but not limited to excise, sales, value added, use, registration, stamp,
franchise, property transfer, gains, transfer and similar taxes, levies, charges and fees (including .
all real estate transfer taxes, if any) incurred in connection with the transactions contemplated by *
this Agreement. The Buyer and Seller agree to cooperate in the filing of all necessary
documentation and tax returns with respect to all such taxes, including, without limitation, any
pre-sale filing procedure.

3.3. Removal of Assets. A portion of the Assets are located at the Dixie
’ Location. This location is a warehouse which is not controlled by the Trustee. In the event that
the Bankruptcy Court approves this agreement and the sale of the Assets to the Buyer, the Buyer
agrees that he will remove the Assets from the Dixie Location by May 24, 2019. In the event that
Buyer does not remove all property by May 24, 2019, the Buyer shall pay the Estate $500.00 per
day starting on May 25, 2019, for each day the Buyer continues to occupy the Dixie Location,
for a maximum of thirty (30) additional days. A portion of the Assets are located at the Hialeah
Location. This location is a warehouse which formerly served as Super Brite Screw Corp’s
principal place of business, and which is now secured and controlled solely by the Trustee. In the

event that the Bankruptcy Court approves this agreement and the sale of the Assets to the Buyer,

Page 5 of 14 <t
0o/o3/ wl FZ
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 22 of 31

‘Case No.: 19-13816-LMI

the Buyer agrees that Buyer will remove all property (subject to paragraph 1.1 herein) from the
Hialeah Location on or before May 24, 2019 by 5:00 p.m. In the event that Buyer does not
remove all property from the Hialeah Location by May 24, 2019, the Buyer shall pay the Estate
$5,000.00 by May 25, 2019, which will give the Buyer until June 21, 2019 by 5:00 p.m. to
remove the items the Buyer is taking from the Hialeah Location. If the Assets have not been
completely removed by 5:00 p.m. on June 21, 2019, then the Trustee may file an ex parte Motion
seeking authority to change the locks and retain all property still remaining at the Hialeah
Location. Until such time as the sale to Buyer has been approved, and the total purchase price
has been paid, Buyer may not remove any of the property from the Dixie Location or the Hialeah .
Location.

3.4, Insurance during Removal of Property. Buyer represents and warrants
that it will use a licensed and insured moving company to remove the Assets from the Dixie
Location and the Hialeah Location. The Buyer shall provide the Trustee with proof of the
mover’s insurance coverage at closing which coverage shall include Buyer and Seller as
additional insureds. In the event that Buyer fails to comply with the provisions of this paragraph,
then the Buyer shall pay the Estate the sum of $500.00 per day until the Buyer complies.

4, Closing. Subject to compliance with or waiver of the conditions set forth in this
Agreement, the closing of the transactions contemplated hereby (the "Closing") shall occur
within three (3) business days after Court approval, unless shortened by the Court or extended by
the Trustee.

5. Limited Representations of the Seller. The Seller represents to the Buyer as

e

follows:

5.1, Qualification; Enforceability.

Page 6 of 14 Lo J

ofo3/ oF
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 23 of 31

‘Case No.: 19-13816-LMI

(a) This Agreement and the other instruments delivered in connection

herewith, when executed and delivered by the Seller constitute the

. legal, valid and binding obligations of the Seller in accordance

with their respective terms, except to the extent that the
enforcement thereof may be limited by the Bankruptcy Court.

5.2. Authority to Execute and Perform Agreements. The Seller has the full
legal right and power and all necessary authority, upon approval of the Bankruptcy Court, to

execute and deliver this Agreement and to perform fully the Seller's obligations hereunder. At
the Closing, no approval or consent of any foreign, federal, state, county, local or other
governmental or regulatory body, and (except as otherwise specified in this Agreement or any
Schedule hereto) no approval or consent of any other person other than the Bankruptcy Court is
required in connection with the execution and delivery by the Seller of this Agreement and the °
consummation and performance by the Seller of the transactions contemplated hereby.

6. Limited Representations of the Buyer. The Buyer represents to the Seller as
follows:

6.1. Due Organization. The Buyer has the requisite power and lawful authority
to own assets and properties and to carry on business as now conducted. The Buyer is qualified
to transact business and is in good standing in each jurisdiction in which the nature of his
business or location of his properties requires such qualification and in which the failure to so
qualify would have a material adverse effect on the Buyer.

6.2. Authority to Execute and Perform Agreements. The Buyer has the full
legal right and power and all authority and approval required to enter into, execute and deliver
this Agreement and to perform fully Buyer’s obligations hereunder. This Agreement has been
duly executed and delivered and is the valid and binding obligation of the Buyer, enforceable in

accordance with its terms.

Page 7 of 14 --4¥7
2 e/ 2 / o/S
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 24 of 31

“Case No.: 19-13816-LMI

6.3. Full Disclosure. To the knowledge of the Buyer, the information
furnished by or on behalf of the Buyer to the Seller in connection with this Agreement and the
transactions contemplated hereby does not contain any untrue statement of a material fact.

7. Pre-Closing Covenants and Agreements. Between the date hereof and the Closing
Date, the parties covenant and agree as follows:

7.1. CONSENT TO JURISDICTION AND SERVICE OF PROCESS. ANY
LEGAL ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
INSTITUTED IN THE BANKRUPTCY COURT, AND EACH PARTY WAIVES ANY
OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING, AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE BANKRUPTCY COURT IN .
ANY SUCH ACTION, SUIT OR PROCEEDING.

 

7.2. Further Assurances. Each of the Parties shall execute such documents and
other papers and perform such further acts as may be reasonably required or desirable to carry
out the provisions hereof and the transactions contemplated hereby. Each such party shal] use its
best efforts to fulfill or obtain the fulfillment of the conditions to the Closing, including, without
limitation, the execution and delivery of any documents or other papers, the execution and
delivery of which are conditions precedent to the Closing.

8. Conditions Precedent to the Obligation of the Buyer to Close. The obligation of
the Buyer to enter into and complete the Closing is subject to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived by the
Buyer.

8.1. Approval Order. It is a material inducement to the Buyer to be able to
purchase the Assets pursuant to the provisions of 11 U.S.C. §363(f) and pursuant to an order by
the Bankruptcy Court (the “Approval Order’) providing each of the elements set forth below,

where such order is entered and not subject to any stay, reversal or modification.

Page 8 of 14 a
ox /o3/ oF
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 25 of 31

‘Case No.: 19-13816-LMI

(a) ‘Approving the sale, assignment and transfer of the Asset, free and
clear of all Liens, Claims, or Encumbrances pursuant to
Bankruptcy Code §363(f). The Trustee will request thatthe Court
make a finding that Buyer is a bona fide good faith purchaser and
that the sale is an arm’s length transaction pursuant to Bankruptcy
Code §363(m), with the sale of the Asset to be in “AS IS WHERE
IS” condition; and

(b) Finding that the Seller has been duly authorized to execute and
deliver such instruments as the Seller is required to execute and
deliver pursuant to the terms of this Agreement.

8.2. Seller Deliveries. The Seller shall have provided to the Buyer the

following:
(a) _ Bill of Sale covering the Assets described herein; and
(b) Approval Order of the Bankruptcy Court. .
8.3. Buyer Deliveries. The buyer shall have provided to the Seller the
following:

(a) The Purchase Price; and

(6) | Payment of any and all applicable taxes as more fully detailed in
Section 3.2 above.

9, Conditions Precedent to the Obligation of the Seller to Close. The obligation of

the Seller to enter into and complete the Closing is subject to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived by the
Selier.

9.1. Representations. The representations of the Buyer contained in this
Agreement shall be true and correct in all material respects on and as of the Closing Date with
the same force and effect as though made on and as of the Closing Date. The Buyer shall have
performed and complied with all material covenants and agreements required by this Agreement

to be performed or complied with by it on or prior to the Closing Date.

Page 9 of 14 ofp
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 26 of 31

" Case No.: 19-13816-LMI

10. Termination: Fees.
10.1. Termination. This Agreement may be terminated prior to the Closing as
follows:
(a) By the Seller, pursuant to an order of the Bankruptcy Court;
(b) = At the election of the Seller, if any one or more of the conditions to
Seller’s obligation to close has not been fulfilled as of the

Scheduled Closing Date;

(c) At the election of the Seller, if the Buyer has breached any material
representation, covenant or agreement contained in this
Agreement; and

(d) At any time on or prior to the Closing Date, by mutual written
consent of the Seller and the Buyer. ,

If this Agreement terminates in accordance with any of the foregoing sections, ,
this Agreement shall become null and void and have no further force .or effect, except as
otherwise provided herein, and the Buyer shall be entitled to the return of the Deposit (if any).
If the Buyer intentionally breaches the Agreement, the Seller shall be entitled to retain the
Deposit as the Seller's sole remedy for such breach.

10.2. Fees, Expenses and Other Payments. All out-of-pocket costs and
expenses, including, without limitation, fees and disbursements of counsel, financial advisors
and accountants, incurred by the parties hereto shall be borne solely and entirely by the party
which has incurred such costs and expenses except as otherwise set forth herein (with respect to
such party, its "Expenses").

11. Miscellaneous.
11.1. Notices. Any notice or other communication required or which may be

*

given hereunder shall be in writing and shall be delivered personally, transmitted by facsimile or

 

sent by overnight courier or mailed certified, registered or express mail, postage prepaid, and

Page 10 of 14 4
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 27 of 31

"Case No.: 19-13816-LMI

shall be deemed given when so delivered personally, transmitted the next business day if sent by

overnight courier, or if mailed, three days after the date of mailing, as follows:

(a)

(b)

If to the Seller, to:

Robert A. Angueira
Chapter 7 Trustee

16 SW: 1" Ave.
Miami, FL 33130
Tel.: (305) 263-3328

Email: Trustee@rabankruptcy.com .

If to the Buyer, to:

Tri-Star Trading Co.

c/o Sundeep K. Mullick, Esq.

Law Office of Sundeep K. Mullick, P.A.
17 E. Flagler Street, Suite 222

Miami, FL 33131

Tel: 305-358-6800

sunn ullickiaw.com

and

Tri-Star Trading Co.

Lewis J. Levey, Esq.

The Levey Law Firm, P. A.

1688 Meridian Avenue, Suite 900
Miami, Florida 33139

Tel.: (305) 672-5007

Llevey@Leveylaw.com

 

11.2. Entire Agreement. This Agreement contains the entire agreement among

the parties with respect to the purchase of the Assets and related transactions and supersedes all

prior agreements, written or oral, with respect thereto.

11.3. Waivers and Amendments. This Agreement may be amended, modified,

 

superseded, canceled, renewed or extended, and the terms and conditions hereof may be waived

only by a written instrument signed by the parties or, in the case of a waiver, the party waiving

compliance. No delay on the part of any party in exercising any tight, power or privilege

Page 11 of 14 aa
D 03/7
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 28 of 31

"Case No.: 19-13816-LMI

hereunder shall operate as a waiver thereof, nor shall any -waiver on the part of any party of any
right, power or privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder. The rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies which any party may otherwise have at law or in
equity. The rights and remedies of any party arising out of or otherwise in respect of any
inaccuracy in or breach of any representation, warranty, covenant or agreement contained in this
Agreement shall in no way be limited by the fact that the act, omission, occurrence or other state
of facts upon which any claim of any such inaccuracy or breach is based may also be the subject .
matter of any other representation, warranty, covenant or agreement contained in this Agreement ~
(or in any other agreement between the parties) as to which there is no inaccuracy or breach.

11.4, Advice of Counsel. . The Parties acknowledge that they have been

 

represented by counsel of their own choice in the negotiations leading up to the execution of this
Agreeinent, or have had the opportunity to so consult with counsel of their own choice, and that
they have read this Settlement and have had the opportunity to receive an explanation from legal
counsel regarding the legal ‘nature and effect of this Settlement, and each Party has had it fuily
explained to them and understands the terms and provisions of this Settlement and its nature and
effect. Each Party further represents that they are entering into this Settlement freely and
voluntarily, relying solely upon the advice of their own counsel, and not relying on
representation of any other Party or of counsel for any other Party.

11.5. Governing Law. This Agreement shall be governed and construed in

accordance with the laws of the State of Florida without regard to principles of conflicts of law.

Page 12 of 14 oy

Gasper?
Case 19-13816-LMI Doc 43 _ Filed 05/03/19 Page 29 of 31

’ Case No.: 19-13816-LMI

11.6. Jurisdiction. The United States Bankruptcy Court shall have exclusive
jurisdiction over the parties to this Agreement, and all such parties consent to venue for any
disputes to be in the United States Bankruptcy Court for the Southern District of Florida, Miami
Division.

11.7. No Assignment. This Agreement is not assignable by the parties hereto,
except pursuant to an order issued by the Bankruptcy Court.

11.8. Counterparts. This Agreement may be executed’in two or more
counterparts and by facsimile or Adobe PDF e-mail attachment, each of which shall be deemed
an original but all of which together shall constitute one and the same instrument.

11.9. Binding on Successors, Assigns and Others. This Agreement and the ‘
covenants and conditions contained herein shall apply to, be binding upon and inure to the heirs,
executors, administrators, conservators, trustees, agents, legal representatives, successors,
transferees and assigns of the Parties hereto.

11.10. Recitals. The foregoing recitals are true and correct and incorporated

 

herein as if fully set forth herein.

[Remainder of Page Intentionally Left Blank]

Page 13 of 14 oY
0 x /o3/>0/?,

 
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 30 of 31

‘Case No.: 19-13816-LMI

11.11. Construction. This Agreement shall be construed as if the Parties jointly
participated in the preparation of this Agreement and any uncertainty and/or ambiguity shall not

be interpreted against any one Party.

 

 

Date: CHAPTER 7 TRUSTEE
By:
Robert A. Angueira, Trustee
Chapter 7 Trustee for Super Brite Screw Corp.
Date Nae, F oe TRI-STAR TRADING CO.

cor

- By: Wasa Che Keun 2.

Name:

Tile: = D syec Kp

Page 14 of 14

 
Case 19-13816-LMI Doc 43 Filed 05/03/19 Page 31 of 31
Case No.: 19-13816-LMI

11.11. Construction. This Agreement shall be construed as if the Parties jointly
participated in the preparation of this Agreement and any uncertainty and/or ambiguity shall not

be interpreted against any one Party.

Date: BLS A 2O/7T CHAPTER 7 TRUSTEE
ae A a

Robert A. Angueira, Trustee d.
Chapter 7 Trustee for Super Brite Screw Corp.

 

Date: TRI-STAR TRADING CO.

 

Name:
Title:

Page 14 of 14
